Martin, J.
delivered the opinion of the court. The plaintiff claims $300 with interest, for work and labour, as the defendant’s house-keeper.
He pleaded the general issue, and (in an amended answer) averred, that so far from his being indebted to her, she was so to him, in the sum of $50 for monies paid for her.
Breaud deposed, that about April, 1819, the plaintiff went to live in the defendant’s house as a servant and cook. He has heard the *139defendant say he was to give her $10 per month. He himself lived with the defendant for five or six months, during which the plaintiff served the latter; and at several periods, after the witness left the defendant, he saw the plaintiff serving him as a servant, cook, and house-keeper.
East'n District.
March, 1823.
Peche deposed, he knew the plaintiff while she was at the defendant’s, this was about three years ago; she was engaged as a house-keeper, &c. She left the defendant on the 28th July, 1821. Her services were worth $18 per month. After she left the defendant, she contracted a debt of $14 with the witness, which was paid by the defendant: at the time saying to the plaintiff “ you have said I owed you; I will pay this debt for you, although I do not expect to have it re-funded to me.” To which the plaintiff answered, “ I’ll pay you the amount at some other time.” This was some time after the plaintiff had left the defendant’s house, and after a spell of sickness, during which she attended him. He added, “ you know you are in my debt, and you have said publicly to the contrary.” To this the plaintiff answered nothing.
It was admitted, the defendant had paid *140for the plaintiff $17 to Dr. F. Montue, and $7 50 to Dr. F. Montue.
White, for the plaintiff.
The plaintiff had judgment for $221 50, with interest from the judicial demand. The defendant appealed.
The plaintiff’s counsel urges that the appeal ought to be dismissed, because the matter in dispute does not exceed $300. The plaintiff claims $300 with interest, the demand therefore exceeded $300, by the interest.
The district judge allowed the plaintiff for 26 months, at $10 per month, and the defendant has a set-off of $38 80.
It does not appear to us that he erred. He heard the witnesses, and did not consider the plaintiff’s silence, as a proof of her admission that nothing was due her.
It is therefore ordered, adjudged and decreed, that the judgment be affirmed with costs.